UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 3, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-7340 KELLWOOD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 36-2472410 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 600 KELLWOOD PARKWAY, P.O. BOX 14374, ST. LOUIS, MO 63178 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (314) 576-3100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES[X]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer[] Accelerated Filer[X] Non-Accelerated Filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES[]NO [X] Number of shares of common stock, par value $0.01, outstanding at November 3, 2007: 25,825,866. 1 KELLWOOD COMPANY INDEX Page No. PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 6. Exhibits 41 Signatures Certification of Chief Executive Officer, pursuant to Section 302 Certification of Chief Financial Officer, pursuant to Section 302 Certification of Chief Executive Officer and Chief Financial Officer, pursuant to Section 906 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements KELLWOOD COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands) February 3, October 28, November 3, 2007 2006 2007 ASSETS Current assets: Cash and cash equivalents $ 341,077 $ 394,354 $ 130,984 Receivables, net 235,582 262,394 216,143 Inventories 152,578 133,665 160,608 Current deferred taxes and prepaid expenses 52,194 38,997 56,562 Current assets of discontinued operations 191,131 185,234 183,262 Total current assets 972,562 1,014,644 747,559 Property, plant and equipment, net 41,990 41,113 44,222 Intangible assets, net 202,704 152,335 249,478 Goodwill 228,168 200,887 251,035 Other assets 25,227 17,833 62,831 Long-term assets of discontinued operations 43,925 42,927 39,291 Total assets $ 1,514,576 $ 1,469,739 $ 1,394,416 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable and current portion of long-term debt $ - $ - $ 42 Accounts payable 131,709 118,757 94,757 Accrued salaries and employee benefits 25,759 27,045 22,729 Other accrued expenses 70,246 42,843 47,532 Current liabilities of discontinued operations 102,396 98,588 99,016 Total current liabilities 330,110 287,233 264,076 Long-term debt 469,961 469,922 470,220 Deferred income taxes and other 62,366 66,891 78,490 Long-term liabilities of discontinued operations 17,013 19,444 19,548 Stockholders’ equity: Common stock 280,236 278,176 282,071 Retained earnings 514,559 511,717 442,608 Accumulated other comprehensive loss (8,259 ) (9,331 ) (9,118 ) Less treasury stock, at cost (151,410 ) (154,313 ) (153,479 ) Total stockholders’ equity 635,126 626,249 562,082 Total liabilities and stockholders’ equity $ 1,514,576 $ 1,469,739 $ 1,394,416 See accompanying notes to condensed consolidated financial statements. 3 KELLWOOD COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Amounts in thousands, except per share data) Three months ended Nine months ended October 28, November 3, October 28, November 3, 2006 2007 2006 2007 Net sales $ 397,007 $ 404,055 $ 1,139,031 $ 1,143,109 Cost of products sold 301,904 293,260 879,289 847,320 Gross profit 95,103 110,795 259,742 295,789 Selling, general and administrative expenses 72,689 93,443 215,506 245,231 Stock option expense 468 332 3,877 986 Amortization of intangible assets 2,628 3,942 7,692 10,678 Impairment, restructuring and other non-recurring charges 19,041 15,820 25,957 130,098 Interest expense, net 2,903 7,035 9,819 15,667 Other income, net (106 ) (46 ) (358 ) (27 ) Loss before income taxes (2,520 ) (9,731 ) (2,751 ) (106,844 ) Income taxes (1,037 ) (3,782 ) (1,119 ) (33,315 ) Net loss from continuing operations (1,483 ) (5,949 ) (1,632 ) (73,529 ) Net earnings from discontinued operations 9,558 4,867 26,067 14,016 Net earnings (loss) $ 8,075 $ (1,082 ) $ 24,435 $ (59,513 ) Weighted average shares outstanding: Basic and diluted 25,722 25,857 25,682 25,895 Earnings (loss) per share: Basic: Continuing operations $ (0.06 ) $ (0.23 ) $ (0.06 ) $ (2.84 ) Discontinued operations 0.37 0.19 1.02 0.54 Net earnings (loss) $ 0.31 $ (0.04 ) $ 0.95 $ (2.30 ) Diluted: Continuing operations $ (0.06 ) $ (0.23 ) $ (0.06 ) $ (2.84 ) Discontinued operations 0.37 0.19 1.02 0.54 Net earnings (loss) $ 0.31 $ (0.04 ) $ 0.95 $ (2.30 ) Dividends paid per share $ 0.16 $ 0.16 $ 0.48 $ 0.48 See accompanying notes to condensed consolidated financial statements. 4 KELLWOOD COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OFCASH FLOWS(UNAUDITED) (Amounts in thousands) Nine months ended October 28, November 3, 2006 2007 Operating activities: Net earnings (loss) $ 24,435 $ (59,513 ) Add/(deduct) items not affecting operating cash flows: Depreciation and amortization 26,689 33,362 Stock-based compensation expense 3,877 986 Gain on sale of business - (535 ) Deferred income taxes and other 1,143 (3,571 ) Incremental tax benefits from stock options exercised (256 ) (35 ) Non-cash adjustments related to impairment, restructuring and other non-recurring charges (net of tax benefit) 15,097 86,587 Changes in working capital components: Receivables, net (14,923 ) 22,051 Inventories (1,314 ) 26,785 Prepaid expenses (3,804 ) 3,567 Accounts payable and accrued expenses (4,549 ) (51,160 ) Payment of liabilities associated with restructuring activities (23,626 ) (23,570 ) Current deferred and accrued income taxes 1,613 2,799 Net cash provided by operating activities $ 24,382 $ 37,753 Investing activities: Additions to property, plant and equipment $ (13,875 ) $ (17,162 ) Acquisitions (including additional cash purchase consideration) (8,541 ) (235,048 ) Proceeds from sale of business - 9,984 Receipts for note receivable 2,063 688 Dispositions of fixed assets 392 3,530 Net cash used in investing activities $ (19,961 ) $ (238,008 ) Financing activities: Borrowings of notes payable $ 67,391 $ 80,209 Payments of notes payable (69,956 ) (72,709 ) Change in bank overdraft (3,767 ) 548 Repayments of long-term debt - (2,778 ) Dividends paid (12,331 ) (12,439 ) Stock purchases under stock repurchase programs (5,006 ) (4,940 ) Stock transactions under incentive plans 6,387 2,237 Incremental tax benefits from stock options exercised 256 35 Net cash used in financing activities $ (17,026 ) $ (9,837 ) Net change in cash and cash equivalents $ (12,605 ) $ (210,092 ) Cash and cash equivalents, beginning of period 406,959 341,076 Cash and cash equivalents, end of period $ 394,354 $ 130,984 See accompanying notes to condensed consolidated financial statements. 5 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollars in thousands, except per share data) Note 1. Basis of presentation.The condensed consolidated financial statements include our accounts and the accounts of our majority-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated.These financial statements have been prepared on a condensed basis, and accordingly, certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission.The amounts and disclosures included in the notes to the condensed consolidated financial statements, unless otherwise indicated, are presented on a continuing operations basis.In the opinion of management, the financial statements contain all adjustments (consisting solely of normal recurring adjustments) and disclosures necessary to make the information presented therein not misleading.These financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes thereto included in our Annual Report to Stockholders on Form 10-K for 2006 (the fiscal year ended February 3, 2007).As used in this Report, unless the context requires otherwise, “our”, “us” and “we” refer to Kellwood Company and its subsidiaries. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts and related disclosures.Actual results could differ from those estimates.Certain prior year amounts have been reclassified to conform to the current year presentation.Our fiscal year ends on the Saturday closest to January 31.Operating results for any quarter are historically seasonal in nature and are not necessarily indicative of the results expected for the full year. Note2. Business combinations.On July 2, 2007, we completed the acquisition of Royal Robbins, Inc., a division of Phoenix Footwear Group, Inc.Royal Robbins® designs and markets premium quality active sportswear and travel apparel for men and women.The purchase price (including acquisition costs) for Royal Robbins was $37,610 in cash. On July 13, 2007, we completed the acquisition of Hanna Andersson Corporation.Hanna Andersson® is a leading brand in the specialty children's apparel market and expands our children’s business platform into upscale brands with an important direct-to-consumer focus.The purchase price for Hanna Andersson (including acquisition costs) was $187,604 in cash, net of cash acquired. In connection with the Hanna Andersson and Royal Robbins acquisitions, we are in the process of determining the fair value of the assets acquired and liabilities assumed.We are in the process of finalizing third-party valuations of certain intangible assets and other estimates of assets acquired and liabilities assumed; thus, the allocations of purchase price are subject to refinement.During the third quarter, there were no significant changes to the preliminary purchase price allocation. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition. Hanna Andersson Royal Robbins Cash $ 89 $ - Receivables 721 3,009 Inventories 24,655 5,172 Other current assets 6,509 122 Property, plant and equipment 7,367 88 Intangible assets 62,000 (1) 22,000 (2) Goodwill 97,584 9,483 Other assets 1,498 134 Total assets acquired 200,423 40,008 Total liabilities 12,730 2,398 Net assets acquired $ 187,693 $ 37,610 See footnotes on next page. 6 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) (Dollars in thousands, except per share data) (1) Preliminary identified intangible assets related to the acquisition of Hanna Andersson are trademarks and customer relationships.We are in the process of finalizing such valuations and defining their respective useful lives.No goodwill is expected to be deductible for tax purposes. (2) Preliminary identified intangibles assets related to the acquisition of Royal Robbins are trademarks and customer relationships.We are in the process of finalizing such valuations and defining their respective useful lives.The amount of goodwill that is expected to be deductible for income tax purposes is approximately $2,000. Royal Robbins and Hanna Andersson are part of the Other Soft Goods segment.These acquisitions have been accounted for under the purchase method of accounting.Accordingly, their results have been included in the consolidated financial statements from their respective acquisition dates.Unaudited consolidated results of operations on a pro forma basis, assuming these acquisitions had occurred at the beginning of the year in which they occurred, are not required as they are not significant to our consolidated results of operations. Note 3. Impairment, restructuring and other non-recurring charges.Restructuring and other non-recurring charges consist of expenses associated with our efforts to continuously improve operational efficiency along with other non-recurring items.Impairment, restructuring and other non-recurring charges are detailed below. During the second quarter of 2005, we announced a restructuring plan (the 2005 Restructuring Plan).We have substantially completed the business dispositions and shutdown activities contemplated by the 2005 Restructuring Plan. For additional information regarding the 2005 Restructuring Plan, refer to the footnote accompanying the financial statements contained in the Annual Report to Stockholders on Form 10-K for 2006. During 2007, we have announced several rationalization efforts aimed at improving our operational efficiency.These 2007 restructuring activities, along with other impairment and non-recurring charges, consist of the following: · During the second quarter of 2007, we announced that we would consolidate our warehouse operations by closing the Chico, California distribution center.Restructuring charges of approximately $3,500, which are primarily comprised of severance and termination benefits and contractual obligations, are expected to be incurred through the fourth quarter of 2007.Restructuring charges of $2,245 and $2,805 were incurred during the three and nine months ended November 3, 2007, respectively.These charges relate to the General Corporate segment. · During the second quarter of 2007, we determined certain intangibles, including trademarks, customer lists and goodwill for certain women’s mainstream brands were impaired resulting in a charge of $113,717 ($76,078 after tax and $2.92 per diluted share).See Note 6 for more information on the impairment charges.These charges relate to the General Corporate segment. · During the third quarter of 2007, we announced our Phat Farm men’s wholesale business entered into a partnership with Longstreet Industries, a division of Stretch-O-Rama, Inc., to design and market the sportswear and outerwear collections under the Phat Farm® and the new XV™ brand names in an effort to refocus the Phat Farm business solely on licensing.Restructuring charges of approximately $11,000 which are primarily comprised of severance and termination benefits, contractual obligations and fixed asset impairment are expected to be incurred through the fourth quarter of 2007.Restructuring charges of $9,718 were incurred in the third quarter of 2007.These charges relate to the Women’s Sportswear segment (see Note 13 for additional discussion of the classification of Phat Farm in the Women’s Sportswear segment). 7 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) (Dollars in thousands, except per share data) · During the third quarter of 2007, we announced we will reorganize the women’s sportswear businesses, creating three operating divisions, from seven.Further, we have undertaken initiatives to streamline corporate functions and implement supply chain savings initiatives.Restructuring charges of approximately $26,783 which are primarily comprised of severance and termination benefits, contractual obligations, fixed asset impairment and non-recurring systems and process redesign costs are expected to be incurred through the end of fiscal 2008 related to such activities.Restructuring charges of $3,385 were incurred in the third quarter of 2007.Charges of $1,637 and $1,748 relate to the Women’s Sportswear and General Corporate segments, respectively. The 2007 impairment, restructuring and non-recurring charges are included within continuing operations.The total expected costs of these actions and the provision recorded to date related to our reportable segments (before tax) is summarized as follows: Total Total Provision Expected Recorded Cost to Date Women’s Sportswear $ 29,000 $ 11,356 General Corporate 126,000 119,081 Total $ 155,000 $ 130,437 As described in Note 13, goodwill and net intangible assets are accounted for at the corporate level and as a result, the impairment charges related to those goodwill and intangible assets are presented below with the General Corporate segment.The impairment charges recorded in the second quarter of 2007 related to certain of our women’s mainstream brands.Restructuring and other non-recurring charges are presented below with the reportable segment to which they relate.As presented in Note 13, segment earnings (loss) excludes those charges recorded within the impairment, restructuring and other non-recurring charges caption.Impairment, restructuring and other non-recurring charges (cost reversals) as they relate to each business segment (before tax) are summarized as follows: Three months ended Nine months ended October 28, 2006 October 28, 2006 Continuing Discontinued Continuing Discontinued Operations Operations Total Operations Operations Total Women’s Sportswear $ 18,767 $ 219 $ 18,986 $ 22,396 $ 1,203 $ 23,599 Men’s Sportswear (351 ) (19 ) (370 ) 1,022 (396 ) 626 Other Soft Goods 17 (2,301 ) (2,284 ) 139 (3,708 ) (3,569 ) General Corporate 608 125 733 2,400 647 3,047 Total $ 19,041 $ (1,976 ) $ 17,065 $ 25,957 $ (2,254 ) $ 23,703 The restructuring and other non-recurring charges (cost reversals) for the three and nine months ended October 28, 2006 were all related to the 2005 Restructuring Plan. Three months ended Nine months ended November 3, 2007 November 3, 2007 Continuing Discontinued Continuing Discontinued Operations Operations Total Operations Operations Total Women’s Sportswear $ 11,017 $ (145 ) $ 10,872 $ 11,017 $ (145 ) $ 10,872 Men’s Sportswear - (38 ) (38 ) - (38 ) (38 ) Other Soft Goods - (536 ) (536 ) - (536 ) (536 ) General Corporate 4,803 1,100 5,903 119,081 1,100 120,181 Total $ 15,820 $ 381 $ 16,201 $ 130,098 $ 381 $ 130,479 8 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) (Dollars in thousands, except per share data) The impairment, restructuring and other non-recurring charges for the three and nine months ended November 3, 2007 included provision reversals of $339 in continuing operations related to the Women’s Sportswear segment and all charges in discontinued operations related to the 2005 Restructuring Plan.All other charges for the three and nine month periods related to the 2007 restructuring activities, along with impairment and other non-recurring charges during 2007. For the three and nine months ended October 28, 2006, the costs (cost reversals) related to restructuring and other non-recurring charges were recorded as follows: Three months ended Nine months ended October 28, 2006 October 28, 2006 Continuing Discontinued Continuing Discontinued Operations Operations Total Operations Operations Total Net sales $ - $ - $ - $ - $ (2,192 ) $ (2,192 ) Cost of products sold - (348 ) (348 ) Restructuring and other non-recurring charges 19,041 (1,976 ) 17,065 25,957 286 26,243 Total pretax cost $ 19,041 $ (1,976 ) $ 17,065 $ 25,957 $ (2,254 ) $ 23,703 Total after tax cost $ 12,092 $ (1,258 ) $ 10,834 $ 16,534 $ (1,437 ) $ 15,097 Diluted loss (income) per share $ 0.47 $ (0.05 ) $ 0.42 $ 0.64 $ (0.06 ) $ 0.59 The restructuring and other non-recurring charges for the three and nine months ended October 28, 2006 were all related to the 2005 Restructuring Plan. Cost reversals are primarily a result of the change in estimate related to the reversals of amounts originally provided for non-recurring inventory and purchase commitment reserves as part of discontinued operations resulted primarily from much better than anticipated sales to existing customers without significant order cancellations or price concessions. For the three and nine months ended November 3, 2007, the costs related to impairment, restructuring and other non-recurring charges were recorded as follows: Three months ended Nine months ended November 3, 2007 November 3, 2007 Continuing Discontinued Continuing Discontinued Operations Operations Total Operations Operations Total Impairment of goodwill and intangible assets $ - $ - $ - $ 113,717 $ - $ 113,717 Restructuring and other non-recurring charges 14,298 381 14,679 14,859 381 15,240 Fixed asset impairment 1,522 - 1,522 1,522 - 1,522 Total pretax cost $ 15,820 $ 381 $ 16,201 $ 130,098 $ 381 $ 130,479 Total after tax cost $ 9,919 $ 240 $ 10,159 $ 86,347 $ 240 $ 86,587 Diluted loss per share $ 0.38 $ 0.01 $ 0.39 $ 3.33 $ 0.01 $ 3.34 The impairment, restructuring and other non-recurring charges for the three and nine months ended November 3, 2007 included provision reversals of $339 in continuing operations and additional provisions of $381 in discontinued operations related to the 2005 Restructuring Plan, each presented in the Restructuring and other non-recurring charges caption above. 9 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) (Dollars in thousands, except per share data) A rollforward of the major components of these impairment, restructuring and other non-recurring charges from August 4, 2007 to November 3, 2007 recorded in continuing operations is as follows: Accrual as of Accrual as of August 4, November 3, 2007 Provision Reversals Utilization 2007 Contractual Obligations $ 17,359 $ 6,593 $ (339 ) $ (6,803 ) $ 16,810 Employee Severance and Termination Benefits 290 6,094 - (4,744 ) 1,640 Systems and Process Redesign Costs - 1,140 - (870 ) 270 Fixed Asset Impairment - 1,522 - (1,522 ) - Other Non-Recurring Charges - 810 - (60 ) 750 Total $ 17,649 $ 16,159 $ (339 ) $ (13,999 ) $ 19,470 Amounts included above as of November 3, 2007 related to the 2005 Restructuring Plan were $15,341 and $289 which are presented in Contractual Obligations and Employee Severance and Termination Benefits, respectively. A rollforward of the major components of these restructuring charges from August 4, 2007 to November 3, 2007 recorded in discontinued operations (see Note 4 for further discussion of discontinued operations) is as follows: Accrual as of Accrual as of August 4, November 3, 2007 Provision Reversals Utilization 2007 Contractual Obligations $ 3,935 $ 1,100 $ (719 ) $ (1,673 ) $ 2,643 Employee Severance and Termination Benefits 3,974 - - (69 ) 3,905 Total $ 7,909 $ 1,100 $ (719 ) $ (1,742 ) $ 6,548 Amounts included above as of November 3, 2007 were all related to the 2005 Restructuring Plan. Contractual Obligations are adverse contractual arrangements under which losses are probable and estimable and where there is no future economic benefit.These include leases and minimum payments under license agreements.Employee Severance and Termination Benefits are provided for in accordance with SFAS No. 146, Accounting for Costs Associated with Exit or Disposal Activities.Total employee severance and termination benefits will be recorded as incurred.Systems and process redesign costs include the non-recurring charges associated with formulating and evaluating systems alternatives, data conversion costs, evaluation and redesign of business processes and training costs directly related to the 2007 restructuring activities.Fixed asset impairment related to business systems are included in systems and process redesign costs.Fixed Asset Impairment includes provisions for fixed assets that were determined to be impaired in connection with Statement of Financial Accounting Standards (SFAS) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, and were written down to their fair values less costs to sell. In continuing operations, Contractual Obligations will be settled through 2012 in accordance with the related agreements.In discontinued operations, Contractual Obligations and Employee Severance and Termination Benefits will be settled through 2009. 10 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) (Dollars in thousands, except per share data) Note 4. Discontinued operations.In November 2007, we announced that Youngor Group Co., Ltd. (Youngor Group) agreed to acquire our Smart Shirts business for approximately $120,000 in cash. The transaction, which is subject to certain customary closing conditions including foreign regulatory approvals, is expected to close by the end of fiscal year 2007.Separately, in November 2007, we sold the Smart Shirts real estate assets in Hong Kong for approximately $41,000 in cash.Neither the potential impact due to the sale of the Smart Shirts business nor the sale of the Smart Shirts real estate assets have been included in the Condensed Consolidated Financial Statements, except to present Smart Shirts as a discontinued operation.Prior to being classified as a discontinued operation, Smart Shirts was included in the Men’s Sportswear segment. We do not expect the sale of the Smart Shirts business and real estate assets to result in a significant gain or loss. During the third quarter of 2006, we commenced reporting our New Campaign and IZOD women’s sportswear as discontinued operations.Reporting New Campaign as a discontinued operation resulted from our agreement during the third quarter of 2006 to transfer the business and sell business assets to the licensor.We closed on the sale in April 2007.We received $9,984 and recognized a gain on sale of approximately $535.Reporting our IZOD women’s sportswear operation as a discontinued operation resulted from our agreement during the third quarter of 2006 to terminate the licensing arrangement.We transitioned this business in the second quarter of 2007 with no significant gain or loss.Prior to being classified as a discontinued operation, the New Campaign and IZOD operations were included in the Women’s Sportswear segment. The results of operations and restructuring and other non-recurring charges for the discontinued operations (as discussed in Note 3) are reported as discontinued operations for all periods presented.Additionally, assets and liabilities of the discontinued operations are segregated in the accompanying condensed consolidated balance sheets. Operating results for the discontinued operations, including all charges incurred during the periods presented for the restructuring and other non-recurring charges as described in Note 3, are as follows: Three months ended Nine months ended October 28, November 3, October 28, November 3, 2006 2007 2006 2007 Net sales $ 141,618 $ 126,276 $ 394,588 $ 360,347 Restructuring and other non-recurring charges (cost reversals) $ (1,976 ) $ 381 $ 286 $ 381 Earnings before income taxes 12,883 7,392 28,196 18,900 Income taxes 3,325 2,525 2,129 4,884 Net earnings $ 9,558 $ 4,867 $ 26,067 $ 14,016 Earnings per share $ 0.37 $ 0.19 $ 1.02 $ 0.54 Income taxes for the nine months ended October 28, 2006 includes a $6,300 reversal of allowances for tax exposures related to a 2003 discontinued operation no longer deemed necessary due to finalization of an open tax year. 11 KELLWOOD COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) (Dollars in thousands, except per share data) Summarized assets and liabilities of the discontinued operations are as follows: February 3, October 28, November 3, 2007 2006 2007 Receivables, net $ 79,849 $ 74,420 $ 80,002 Inventories 104,056 103,835 93,486 Current deferred taxes and prepaid expenses 7,226 6,979 9,774 Current assets of discontinued operations $ 191,131 $ 185,234 $ 183,262 Property, plant and equipment, net $ 35,197 $ 33,416 $ 33,241 Goodwill 2,995 2,995 - Other assets 5,733 6,516 6,050 Long-term assets of discontinued operations $ 43,925 $ 42,927 $ 39,291 Notes payable and current portion of long-term debt $ 19,556 $ 16,556 $ 27,056 Accounts payable 50,230 48,894 32,996 Accrued liabilities 32,610 33,138 38,964 Current liabilities of discontinued operations $ 102,396 $ 98,588 $ 99,016 Long-term debt $ 16,667 $ 19,444 $ 13,889 Deferred income taxes and other 346 - 5,659 Long-term liabilities of discontinued operations $ 17,013 $ 19,444 $ 19,548 The above assets and liabilities are primarily related to the Smart Shirts manufacturing operations.In addition to the New Campaign and IZOD operations, which were disposed by November 2007, accrued liabilities reflect charges taken in connection with the restructuring activities that have not yet been paid and primarily relate to contractual obligations. Note 5.
